DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary amendment filed 20 July 2020 has been entered; claims 1-8 and 12-14 remain pending. 

Claim Objections
Claims 4 and 14 are objected to because of the following informalities: regarding claim 4, the limitation “phophonic acid” at the end of line 5 has a spelling error; additionally, “wherein the aqueous system is a…pulp bleaching process” is awkwardly worded, as a process is not a system.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “copolymer of citric with polyols or glycerol renders the claim indefinite, as it is unclear to the Examiner whether “citric” refers to citric acid or 
Regarding claims 2-7 and 13, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instances: 
Claim 2 recites the broad recitation “wherein the polycarboxylic acid is selected from poly(meth)acrylic acid, or a copolymer of (meth)acrylic acid and maleic acid, itaconic acid or lactic acid”, and the claim also recites “preferably a poly(meth)acrylic acid” which is the narrower statement of the range/limitation; 
Claim 3 recites the broad limitation “a weight average molecular weight (MW) less than 5000 g/mol”, and the claim also recites “preferably in a range of 1000 – 5000 g/mol”; 
Claim 4 recites the broad recitation “wherein the phosphonate is selected from hydroxyethylene diphosphonic acid (HEDP), amino tris(methylenephosphonic acid) (ATMP), 2-phosphonobutane-1,2,4,-tricarboxylic acid (PBTC), diethylenetriamine penta(methylene phosphonic acid) (DTPMPA), hexamethylenediamine tetramethylene phosphonic acid (BHMTPMPA), polyamino polyether methylene phosphonic acid (PAPEMP) or any combination of them” , and the claim also recites “preferably polyamino polyether methylene phosphonic acid
(PAPEMP)”, which is the narrower statement of the range/limitation; 
Claim 5 recites the broad limitation “corrosion inhibitor selected from diethyl hydroxylamine (DEHA), octadecylamine, hexadecylamine, cyclohexylamine, methoxypropylamine, other fatty alcohol amines or any combination of them” and the claim also recites “preferably diethyl hydroxylamine (DEHA)”; 
Claim 6 recites the broad limitation “in a range of 5 – 80 weight-%”, and the claim also recites “preferably 20 – 50 weight-% and more preferably 20 – 30 weight-%”; 

Claim 13 recites the broad limitation “5 – 100 ppm”, and the claim also recites “preferably 5 – 70 ppm, and more preferably 5 – 50 ppm”.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With continued reference to claim 5, the limitations “other fatty alcohol amines” renders the claim indefinite, as the scope is unclear.  The limitations imply that particular fatty alcohol amines were previously recited, but the previous members of the claim do not appear to include any fatty alcohol amines. 
Regarding claims 8, 12, and 14, they are rejected for being dependent on or otherwise incorporating the limitations of a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4-8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (U.S. Patent Publication # 2015/0004054) in view of Lipinski et al. (U.S. Patent # 4798675) OR Richardson et al. (U.S. Patent Publication # 2015/0004054) in view of CN 107720984A (original document and translation provided by Applicant with 06 December 2021 IDS; Abstract of translation relied upon) and Lipinski et al. (U.S. Patent # 4798675), hereinafter “Richardson”, “Lipinski”, and “CN (984)”.
	With respect to claims 1, 2, 4, 5, and 7, Richardson discloses a composition which comprises a scale inhibitor/dispersant embodied as polyacrylic acid or other polycarboxylates; a (monomeric) phosphonate embodied as 2-phosphonobutane-1,2,4-tricarboxylic acid (PBTC), 1-hydroxy ethylidene-1,1-diphosphonic acid (HEDP), or amino tris methylene phosphonic acid (ATMP); an amine embodied as N,N-diethylhydroxylamine (DEHA) or cyclohexylamine; and a chelating agent embodied as citric acid (Claim 12; Paragraphs [0033, 0051]). Regarding the intended use preamble limitations “for stabilizing iron compounds in an aqueous environment”, the Examiner submits that the composition of Richardson is capable of stabilizing iron compounds as claimed. 
	The Examiner acknowledges that one of skill in the art would have to select the embodiment where the composition comprises the chelant, polycarboxylates, phosphonate, and the amine from claim 12; however, Richardson provides 6 total classes of compounds (chelant, polycarboxylic acid, phosphonate, salts of molybdenum/tungstate, amines, and a biocide, as well as their combinations. The Examiner submits that one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” the chelant, polycarboxylate, phosphonate, and the amine or that embodiment in combination with salts of molybdenum/tungstate and/or biocide, as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). Paragraph [0033] 
	For each of the chelant, polycarboxylates, phosphonate, and the amine, Richardson discloses citric acid, amine, and phosphonate options which meet the limitations of claims 1, 4, and 5 from a limited number of choices for chelant, amine, and phosphonate. The Examiner submits that Richardson teaches citric acid and the amine and phosphonate components with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination. Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” citric acid for the chelant, 2-phosphonobutane-1,2,4-tricarboxylic acid (PBTC), 1-hydroxy ethylidene-1,1-diphosphonic acid (HEDP), or amino tris methylene phosphonic acid (ATMP) for the phosphonate, and N,N-diethylhydroxylamine (DEHA) or cyclohexylamine for the amine as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) (see in particular claim 12 of Richardson). 

Richardson discloses citric acid, and not polycitric acid as claimed. 
Although the reference fails to incorporate more than one citric acid unit, the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed polycitric acid. In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2 d 688, 16 USPQ2d 1897 (Fed. Circ. 1991). See 2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). The Examiner also submits that more than one citrate unit per chelant molecule would provide a predictable number of additional chelating groups, from looking at the chemical structures and active chelating groups of citric acid. Assuming this position is incorrect, the rejection is continued below in view of CN (984).
CN (984) discloses a citric acid polymer (Abstract), “polycitric acid”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the citric acid of Richardson with the citric acid polymer of CN (984) because the citric acid of Richardson acts as a chelating agent in the corrosion inhibition composition (Abstract; claim 12), and because CN (984) teaches that inclusion of the citric acid polymer enhances metal chelation and corrosion inhibition performance (Abstract). 

	Richardson does not disclose the recited amount of citric acid and phosphonic acid. 
Lipinski discloses a composition comprising 2-30 parts by weight of a phosphonic acid and 2-30 parts by weight of a sequestrant embodied as citric acid (claim 1), wherein at least a portion of the disclosed ranges overlap with a portion of the recited ranges 1 to 15 weight-% for citric acid and 10 – 90 weight-% monomeric phosphonate, calculated from total weight of the composition. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the undisclosed amount of citric acid and monomeric phosphonate of Richardson with the amounts disclosed by Lipinski because the ordinary artisan would have looked to the art of corrosion inhibition methods to determine an appropriate amount of each 
Richardson/Lipinski and the claims differ in that Lipinski does not teach the exact same proportions for the amount of citric acid and monomeric phosphonate as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Lipinski overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Lipinski, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

With respect to claim 6, Richardson/Lipinski discloses 1 to 30 parts by weight of a polycarboxylate (see Lipinski: Column 4, line 59 through Column 5, line 11), wherein at least a portion of the disclosed ranges overlap with a portion of the recited ranges 1 to 15 weight-% for citric acid and 10 – 90 weight-% monomeric phosphonate, calculated from total weight of the composition. 
Richardson/Lipinski and the claims differ in that Lipinski does not teach the exact same proportions for the amount of citric acid and monomeric phosphonate as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Lipinski overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
	With respect to claim 8, although Richardson/Lipinski is silent with respect to the amine corrosion inhibitor amount, the Examiner submits that one of ordinary skill in the art would arrive at an amount that at least renders the recited range obvious, as the amounts of the other 3 components are as described above, accounting for up to 90 parts by weight for the citric acid, phosphonate, and polycarboxylate (upper range for each component is 30 parts by weight). 
Additionally, the Examiner notes that there is no evidence indicating such corrosion inhibitor concentrations are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claims 12 and 14, Richardson/Lipinski discloses adding the disclosed treatment composition to a water treatment system to suppress corrosion of a corrodible metal surface, including ferrous metals (see Richardson: Abstract/claim 12; Paragraph [0030]), considered to be consistent with the preamble limitations “stabilizing iron compounds”. 
With respect to claim 13, Richardson/Lipinski discloses adding the disclosed treatment composition in amount ranging from 0.5 to 50 ppm (see Richardson: claim 8). 
Richardson/Lipinski and the claims differ in that Lipinski does not teach the exact same proportions for the amount of the disclosed composition added as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Richardson overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (U.S. Patent Publication # 2015/0004054) in view of Lipinski et al. (U.S. Patent # 4798675) OR Richardson et al. (U.S. Patent Publication # 2015/0004054) in view of CN 107720984A (original document and translation provided by Applicant with 06 December 2021 IDS; Abstract of translation relied upon) and Lipinski et al. (U.S. Patent # 4798675) as applied to claim 1 above, and further in view of Latos et al. (U.S. Patent # 4409121), hereinafter “Richardson”, “Lipinski”, “CN (984)”, and “Latos”.
With respect to claim 3, Richardson/Lipinski discloses a polycarboxylate, but not the recited molecular weight. 
Latos teaches a polyacrylate with a molecular weight ranging from 800 to 10,000 (Column 4, lines 50-61). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the undisclosed polycarboxylate molecular weight of Richardson/Lipinski with the molecular weight of the polyacrylate as taught by Latos because the ordinary artisan would have looked to the corrosion inhibition art to determine appropriate polyacrylate to use in the corrosion method of Richardson/Lipinski.  The polyacrylate of Latos is employed as a part of a corrosion inhibition composition as an anti-foulant or dispersant, the same use as described for Richardson/Lipinski. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        21 January 2022